IN THE SUPREME COURT OF MISSISSIPPI
                          NO. 1998-CP-01705-SCT


JOHNNY LEE NETTLES
v.
STATE OF MISSISSIPPI


DATE OF JUDGMENT:                         08/04/1998
TRIAL JUDGE:                              HON. FRANK G. VOLLOR
COURT FROM WHICH APPEALED:                WARREN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   PRO SE
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: JEFFREY A. KLINGFUSS
DISTRICT ATTORNEY:                        G. GILMORE MARTIN
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION
DISPOSITION:                              AFFIRMED - 10/14/1999
MOTION FOR REHEARING FILED:
MANDATE ISSUED:             11/04/99




    BEFORE PITTMAN, P.J., MILLS AND WALLER, JJ.
    WALLER, JUSTICE, FOR THE COURT:


                   STATEMENT OF THE CASE AND FACTS
¶1. On November 30, 1978, Johnny Lee Nettles was convicted of aggravated assault
and was sentenced to life imprisonment without eligibility for parole as an habitual
offender pursuant to Miss. Code Ann. § 99-19-83 (1994). Nettles' conviction as an
habitual offender was affirmed by this Court in Nettles v. State, 380 So. 2d 246 (Miss.
1980). Nettles thereafter filed numerous petitions for post-conviction collateral relief,
all of which were denied. Nettles now appeals the trial court's denial of his most recent
petition under Miss. Code Ann. § 47-5-139 (Supp. 1999). The trial court found that
Nettles was ineligible for release under the cited code section.
                                    DISCUSSION
    I. DID THE LOWER COURT ERR IN FINDING NETTLES INELIGIBLE
    FOR RELEASE UNDER MISS. CODE ANN. § 47-5-139 (SUPP. 1999)?
¶2. Nettles contends that the lower court erred in finding him ineligible for release
under Miss. Code Ann. § 47-5-139 (Supp. 1999). This section, which allows for the
conditional release of certain inmates, states in pertinent part: "An inmate shall not be
eligible for the earned time allowance if . . . [t]he inmate was convicted as a habitual
offender under Sections 99-19-81 through 99-19-87 . . . ." Id. § 47-5-139(1)(b).
¶3. Nettles was convicted on November 30, 1978, as an habitual offender pursuant to
Miss. Code Ann. § 99-19-83. As such, by plain statutory language, he is not entitled to
the relief he seeks. Therefore, the trial court did not err in denying his petition.
                                    CONCLUSION
¶4. The judgment below denying Nettles' petition for post-conviction relief is affirmed.
¶5. AFFIRMED.
    PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, McRAE,
    SMITH, MILLS AND COBB, JJ., CONCUR.